AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

UNITED STATES DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATEVS OF AMERICA .]UDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)
ISRAEL NAVA-ARELLANO (l)

Case Number: 3:17-CR-01507-AJB

Mark F. Adams CJA, Israe -

 

 

Defendant’s Attorney §:a§ § »:* §
REGISTRATION No. 20079-298 l § gm ,W @W
|:| _
THE DEFENDANT: t NUV 2 3 2018
|:| pleaded guilty to count(s)

 

 

 

Cl FRK \}q D|‘~'&TH\("T COL|RT

 

 

was found guilty on count(s)
after a plea of not guilty

. . So EaN oes‘taict OF cat.u;oawm
One and TWo of the Superseding Indlctment BY ria-amy

 

 

 

'{l

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Tit|e and Section l Nature of Offense Count
8:1325 - Un|awfu| Entry By An Alien (Felony) 15
8:1326{A}, (B) -Attempted Reentry 0f Removed Alien 25

The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

|:| The defendant has been found not guilty on count(s)

 

Count(s) Underlying Indictment Counts are dismissed on the motion of the United States.

 

Assessment : $200.00 f Remitted

m ($lO0.0[} as to each count)

J;/TA Assessment*: $
|:l _
*Justice for Victims of Trafflcking Act of2015, Pub. L. No. 1 14-22.
No fine g Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attcrney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

November 26. 2018 __

Date position of Se nce § ;

tgs ANTHONY J.'BATTAGL
ITED sTATES DISTRICT E

 

 

3:17-CR~01507-AJB

AO 245B (CASD Rev. 02/’18) Judgment in a Criminal Case

 

DEFENDANT: ISRAEL NAVA~ARELLANO (l) Judgment - Page 2 of 2
CASE NUMBER: 3: l7-CR-01507-A.TB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
24 months as to count ls; 37 months as to count 25 Terms to run consecutive

l:l Sentence imposed pursuant to Title 8 USC Section 1326(b).

|:l The court makes the following recommendations to the Bureau of Prisons:

lj The defendant is remanded to the custody of the United States Marshal.

|j The defendant shall surrender to the United States Marshal for this district

l:| at A.M. on

 

 

 

!:I as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
|I| as notified by the United States Marshal.

|I| as notified by the Probation or Pretrial Services Off'lce.

 

 

 

 

RE'I`URN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES l\/IARSI-IAL
By DEPUTY UNITED STATES MARSHAL

3:17-CR-01507-AJB

